          Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT L. WALKER,

                              Plaintiff,
                                                               19-CV-10646(ER)(RWL)
               -against-
                                                               SETTLEMENT AGREEMENT,
1516 BEACH AVENUE REALTY CORP. and                             RELEASE AND ORDER
FRIEDMAN MANAGEMENT CORP.,

                              Defendants.


                                       INTRODUCTION

       Plaintiff Robert L. Walker (“Plaintiff”) commenced an action (the “Action”) against

Defendants 1516 Beach Avenue Realty Corp. and Friedman Management Corp. (“Defendants”)

in the United States District Court, Southern District of New York on or about November 18,

2019, identified by Docket No.: 1:19-cv-10646-ER, Document 1, seeking injunctive and

declaratory relief, damages, costs, and fees to enforce his right to be reasonably accommodated

under the Fair Housing Act and Fair Housing Amendments Act of 1988, the New York State and

New York City Human Rights Laws, and regulations promulgated thereunder.

       Plaintiff subsequently filed an amended complaint on or about February 7, 2020,

identified by Docket No.: 1:19-cv-10646-ER, Document 14.

       Defendants interposed an answer with a counterclaim and affirmative defenses on or

about May 27, 2020, identified by Docket No.: 1:19-cv-10646-ER, Document 24 denying that

the Plaintiff is entitled to the relief claimed in his Amended Complaint.




                                                 1
           Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 2 of 34




         The Parties desire to resolve the above-referenced litigation and finally and fully settle all

claims asserted and related to this Action according to the terms set forth in the following

Settlement Agreement, Release and Order (the “Agreement”).

I.       TERMS AND SCOPE OF THE AGREEMENT

      1. Any time limits for performance imposed by this Agreement may be extended by a

         mutual, written agreement between the Parties or by the Court. A mutual, written

         agreement includes any agreement between the Parties’ attorneys via email.

      2. Any reference herein to the term “Apartment” refers to Apartment 2 located at 1516

         Beach Avenue, Bronx, New York 10460 (the “Building”).

      3. This Agreement is not to be construed as an admission or acknowledgment of any fact at

         issue in the claim, any wrongdoing, or any liability by either Party.

      4. This Agreement is to be deemed to have been jointly drafted and no provision herein is to

         be interpreted or construed for or against any Party because such Party drafted or

         requested such provision or this Agreement as a whole.

II.      SETTLEMENT TERMS

         Accommodation

      1. Defendants jointly and severally agree to make such changes (the “Accommodations”) to

         the Building as specified in Defendants’ CCD-1 Construction Code Determination Form,

         issued Control No. 68444 and approved by New York City Department of Buildings (the

         “DOB”) on January 6, 2021, attached hereto as Appendix A, and which incorporated

         Defendants’ waiver application dated November 3, 2020, attached hereto as Appendix B,

         including, among other things and subject to specifications in Appendices A & B,

         installing an exterior wheelchair ramp outside the Building’s entrance door, installing a



                                                   2
     Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 3 of 34




   wheelchair lift within the Building’s vestibule, and updating the Building’s vestibule door

   and entrance door with automatic openers provided the DOB approves the

   Accommodations, or approves substantially similar changes to the Building. The

   foregoing Accommodations shall be completed by Defendants at Defendants’ own

   expense and in such manner as is adequate to allow Plaintiff continued safe and

   unassisted ingress to, and egress from, the Building with a wheelchair and/or a mobility

   scooter as approved by the DOB.

2. In addition to the documents attached as Appendices A & B hereto, Defendants jointly

   and severally agree to make all filings and obtain all approvals as necessary for the

   Accommodations, at their own expense and without undue delay.

3. Defendants jointly and severally agree to promptly begin implementing the

   Accommodations once approved by the DOB and as permitted by the DOB and to

   complete the Accommodations within a reasonable time period. Recognizing the

   potential impacts of COVID-19 related government actions such as shutdown orders, in

   the event the Accommodations are not substantially complete within six months of the

   date of this Agreement, Defendants agree to notify Plaintiff and his counsel via Certified

   Mail as to the status of the construction and the anticipated completion schedule.

4. Provided Defendants make the Accommodations as set forth in Appendices A & B

   together with any and all reasonable adjustments required by the DOB, Defendants shall

   be in compliance with the Agreement. Once construction of the Accommodations is

   complete, in the event Defendants are required to make any deviations to the

   Accommodations as a result of regulatory changes or other unforeseen circumstances,

   Defendants jointly and severally agree to notify Plaintiff, through counsel, of such



                                            3
     Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 4 of 34




   changes and/or deviations. Defendants jointly and severally agree that any such changes

   and/or deviations shall not limit Plaintiff’s safe and unassisted ingress and egress as

   provided for by the Accommodations.

5. Without limiting the generality of the preceding paragraphs, the Accommodations shall

   conform to the following minimum specific requirements.

       a. The exterior wheelchair ramp to be installed outside the Building’s entrance door

          shall be left in place at all times, except as required for maintenance or as required

          by a utility easement, or for a reasonably short period not to exceed six (6) hours,

          unless required by law or any governmental agency.

       b. The wheelchair lift to be installed within the Building’s vestibule should be

          secured so as to limit its use to Plaintiff and, when applicable, other tenants

          specified by Defendants with a demonstrated need to use the lift.

       c. The load capacity and dimensions of the wheelchair lift should at a minimum be

          adequate to accommodate an individual weighing two hundred and fifty (250)

          pounds while riding a mobility scooter with such weight and dimensions as

          specified in Appendix C hereto.

       d. All installations made as a part of the Accommodations, such as the wheelchair

          lift, the automatic door openers, and the exterior wheelchair ramp, shall be

          inspected and maintained by Defendants as required or recommended by the

          relevant part’s manufacturer, but in no case less frequently than biannually, and,

          as necessary, timely repaired by Defendants at Defendants’ expense so as to

          ensure the continued safe and unassisted ingress and egress by Plaintiff. The

          maintenance and repair obligation described in this subsection shall apply to



                                             4
      Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 5 of 34




           Defendant 1516 Beach Avenue Realty Corp. for so long as it is the Building’s

           owner, and shall apply to Defendant Friedman Management Corp. for so long as

           it is the Building’s manager.

       e. Defendants jointly and severally agree to notify Plaintiff of any need to remove,

           repair, or otherwise make changes to the ramp and/or lift, or any anticipated

           outages thereof, at least twenty four (24) hours in advance when possible.

6. Defendants jointly and severally consent to add accessibility signage to the top of the

   vestibule stairway so that it is visible to anyone exiting the building from the lobby.

7. Defendants jointly and severally consent to provide a point of contact for Plaintiff to

   request and receive assistance with exiting or entering the building, if necessary,

   available 24 hours each day, no later than 90 days from the date of this Agreement, or by

   the time the Accommodations are completed, whichever is sooner.

8. Defendant 1516 Beach Avenue Realty Corp. shall notify Plaintiff one week prior to

   closing any sale or transfer of the Building. Defendant 1516 Beach Avenue Realty Corp.

   represents that as of the date of this Agreement, it is not in negotiations to sell the

   Building.

   Modification

9. Defendants jointly and severally consent to, and agree to permit Plaintiff, at his own

   expense, to complete modifications (“Modifications”) to the Apartment as specified in

   Appendix D hereto, and provided that Plaintiff obtains all required municipal approvals,

   secures adequate insurance naming Defendants as additional insured parties, and provides

   Defendants a valid Certificate of Insurance from each and every contractor completing

   modifications to the Apartment prior to the commencement of any such work. Plaintiff,



                                              5
             Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 6 of 34




          at his sole cost and expense, agrees to timely make all filings, and/or seek all approvals,

          necessary for the Modifications. In the event Defendants wish to independently review

          plans for the Modifications, they will notify Plaintiff, through counsel, as to the

          anticipated cost of engaging architects or engineers to review the Modifications.

          Defendants may then require Plaintiff to reimburse Defendants for any such fees incurred

          prior to the commencement of the Modifications.

III.      RELEASE

       1. In consideration for the terms and conditions set forth in the Agreement, and provided

          that Defendants comply with their obligations set forth herein, Plaintiff discharges and

          fully and finally releases Defendants 1516 Beach Avenue Realty Corp. and Friedman

          Management Corp., their present and future parent and/or subsidiary companies, agent,

          attorneys, servants, employees, officers, representatives, directors, members, successors,

          affiliates, predecessors and assigns from all claims and defenses asserted in the Amended

          Complaint and related to this Action.

       2. Plaintiff agrees to voluntarily dismiss his claims asserted in the Amended Complaint in

          this Action, provided Defendants continue to provide Plaintiff with safe, unassisted

          ingress into and egress from the Building.

       3. Defendants jointly and severally agree to voluntarily dismiss their counterclaim brought

          in this Action on May 27, 2020.

       4. Plaintiff waives his claim for an award of damages, legal fees, and costs associated with

          all claims and defenses asserted and related to this Action to date.

IV.       ADMINISTRATION OF SETTLEMENT

       1. The United States District Court for the Southern District of New York shall retain



                                                    6
            Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 7 of 34




         jurisdiction to enforce the terms of this Agreement and to adjudicate any claims reserved

         herein upon the filing of an appropriate motion by either Party. This Agreement shall be

         binding on Defendants 1516 Beach Avenue Realty Corp. and Friedman Management

         Corp., and any of their employees, representatives, officers, heirs, assigns, subsidiaries,

         or successors in interest, as well as on Plaintiff.

      2. The Parties to this Agreement shall endeavor in good faith to resolve informally any

         differences regarding interpretation of and compliance with the Agreement prior to

         bringing such matters to the Court for resolution.

V.       EFFECTIVENESS OF THIS AGREEMENT; SEVERABILITY

      1. The effectiveness of this Agreement is conditioned on the United States District Court for

         the Southern District of New York so ordering this Agreement.

      2. If any provision of this Agreement is declared invalid or unenforceable by a court having

         competent jurisdiction, it is mutually agreed that this Agreement shall endure except for

         the part declared invalid or unenforceable by order of such court, unless the elimination

         of the invalid provision shall materially affect the intent of this Agreement.

VI.      COMMUNICATIONS

      1. Documents required to be provided under this Agreement are to be sent by e-mail and

         overnight mail as follows:

             For Plaintiff:

             Jackeline K. Solivan
             Bronx Legal Services
             369 E. 148th Street, 2nd Floor
             Bronx, New York 10455
             Email: jsolivan@lsnyc.org

             For Defendants:



                                                    7
         Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 8 of 34




           Doreen J. Fishman
           Fischman & Fischman
           305 Broadway STE 201
           New York NY 10007
           Email: doreen.fischman@verizon.net

VII.   ENTIRE AGREEMENT

   1. Each Party acknowledges that this Agreement contains all of the terms of agreement

       between them with regard to settling their claims against one another. Nothing in

       Defendants’ waiver application to the DOB or the DOB’s determination should have any

       preclusive effect in this Action or any other litigation between the Parties except that if

       the Accommodations, or substantially similar changes to the Building, are approved by

       the DOB and Defendants complete the Accommodations, Defendants shall not be

       required by the terms of this Agreement to complete other additional changes to the

       Building’s entrance.

   2. This Agreement may not be changed or modified in any manner or form whatsoever

       except by a written document signed by all the Parties hereto. It is expressly agreed by

       and between the Parties that this Agreement is the full and complete agreement of the

       Parties and may not be modified in any manner or form whatsoever except as expressly

       set forth herein.

   3. This Agreement supersedes and revokes all previous negotiations, arrangements, letters

       of intent, representations, and information conveyed, whether oral or in writing, between

       the Parties or their respective representatives or any other person purporting to represent

       the Parties.

   4. Except as otherwise provided in this Agreement, no subsequent alteration, amendment,

       change or addition to this agreement shall be binding upon the Parties, unless in writing



                                                 8
     Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 9 of 34




   and signed by the Party against whom enforcement of the alteration, amendment, change

   or addition is sought.

5. All faxed or electronically scanned signatures on this Agreement shall have the same full

   force and effect as original signatures.

6. This Agreement may be signed in counterparts, such that signatures appear on separate

   signature pages.

            [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              9
          Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 10 of 34




         February 26, 2021




          February 26, 2021




SO ORDERED:




              3/2/2021
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 11 of 34




                     Appendix A
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 12 of 34




                                         & platform lift




                                                              REVIEWED BY
                                                         Patricia Aldea, RA
68444                                                    Code & Zoning Specialist
                      SEE COMMENTS ON PAGE 4

                                                              APPROVED
                                                         WITH CONDITIONS
                                                       Control No. 68444
                                                             Date 1/6/2021
                                                             Page
                                                                   1 of 7
      Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 13 of 34




                    Actually this is a clarification not a variance




CONTINUED ON PAGE 3




                                REVIEWED BY
                          Patricia Aldea, RA
                          Code & Zoning Specialist



                             APPROVED
                          WITH CONDITIONS
                        Control No.   68444
                              Date    1/6/2021
                              Page    2 of 7
         Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 14 of 34




                NOT attached to the response as it duplicates the request
                in pages 2 & 3, and a CCD1 is not addressed to a person

Note no plans attached only diagrams and specs on 6 pages, which were
consolidated by DOB on 2 pages plus DOB added relevant Oasis, HPD & Google
views info for general clarifications for building location and status.

                                                                     REVIEWED BY
                                                               Patricia Aldea, RA
                                                               Code & Zoning Specialist



                                                                 APPROVED
                                                              WITH CONDITIONS
                                                             Control No.   68444
                                                                   Date    1/6/2021
                                                                   Page
                                                                           3 of 7
                   Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 15 of 34


ZRD1/CCD1 Response Form
  Location Information (To be completed by a Buildings Department official if applicable)

        House No(s)       1516        Street Name     Beach Avenue                                                              ZD: R6
             Borough      Bronx               Block   3920        Lot   36        BIN   2028636                 Job No.   N/A
  DETERMINATION (To be completed by a Buildings Department official)
  Request has been:                               Approved                   Denied                        Approved with conditions
  Follow-up appointment required?                 Yes                        No
  Primary Zoning Resolution or Code Section(s):   BC 1107.9, BB 2016-008, ASME A1 8.1. Section 105.2.6, AC 28-313.3
  Other secondary Zoning Resolution or Code Section(s):    ICC A117.1. section 410, 405, BC 3202.2.2.1, BC 1101.3.2
  Control Number:     68444
  Comments:

  The existing 5 story & cellar attached multiple dwelling, no CO in BIS, per DOF records no elevator, per HPD
  records a New Law Tenement with legal 30 Class A apartments, per Oasis built around 1927 (with 36 units?), a
  current Use Group (UG) 2 & Occupancy Group (OG) R-2, is located on an interior zoning lot. This predetermination
  proposes providing building accessibility at the single front entrance vestibule for 2014 BC review combining an
  interior folding inclined platform lift over the 3 shown steps with a rise not noted but estimated by DOB around 21”,
  and an outsides on the sidewalk portable ramp for a noted 4” rise, stating and showing in diagrams that an interior
  ramp with a slope of 1 in 12 max. is not physically fitting and construction is a problem for cost and disrupting the
  access and egress from the building. The request is conditionally accepted pending verification at filing as follows:
    1. The interior platform lift is allowed as of rights per BC 1107.9 & BB 2016-008, if installed in accordance with
  2014 BC Chapter 30, ICC A117.1. section 410, and ASME A1 8.1. Section 105.2.6. ICC A117.1. 410.1 states
  “platform lifts shall not be attendant operated and shall provide unassisted entry and exit from the lift.” As such the
  folding platform lift proposed must be verified if it allows not assisted use, and if it is not, a permanent platform lift
  with gates on opposite sides per ICC A117.1.404.3 should be installed per ICC A117.1.410.2.1. The remaining
  active part of the stairs must be min. 36” clear and the platform lift door must not overlap as shown the entry door.

    2. The proposed temporary ramp must comply with ICC A117.1.405 and have all required signs per AC 28-313.3
  (added by Local Law 122 of 2019). However per ICC A117.1.405.2 exception and table for a max rise of 6” the
  ramp slope could be up to 1 in 10 (up to 1 in 8 for 3” rise), representing 40” ramp length for 4” rise. BC 3202.2.2.1
  allows a max 44” wide sidewalk encroachment for accessibility provisions for a building erected prior to 12.6.1969,
  so a permanent ramp could be provided on one side of the entrance platform or in front of it, with the required
  railings. A permanent ramp would avoid any delays and a 24/7 person available to assist per required signs.

  Note that BC 1101.3.2 requires accessibility to the entire existing building or to its portion being altered, including
  minor alterations but excluding ordinary repairs, where the value of alterations exceeds 50% of the existing
  building. value. So in this case the proposed accessibility provisions might not be mandatory but voluntary, in which
  case they are still subject to all applicable regulations. Also the 65 ft building frontage with approx. 30 ft on each
  side of the central oversized in height & width central entry opening allows a sidewalk encroachment for a ramp
  around 25 ft long, which up to 30” rise does not require an intermediate landing per ICC A117.1.405.6.

                                                                                                                          REVIEWED BY
  Name of Authorized Reviewer (please print):   Patricia Aldea, RA
                                                                                                                   Patricia Aldea, RA
  Title (please print):   Code and Zoning Specialist                                                               Code & Zoning Specialist

  Authorized Signature:                                                                 Date:   1/6/2021
  Issuers: write signature, date, and time on each page of the request forms; and attach this form.                  APPROVED
                                                                                                                  WITH CONDITIONS
  Note: Determination will expire if construction document approval is not obtained within 12 months ofControl No.
                                                                                                        issuance.            68444
                                                                                                                       Date 1/6/2021
                                                                                                                       Page 4 of 7   12/15
                Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 16 of 34
68444. CCD1 Predetermination - 1516 Beach Avenue, Bx ramp rec 12/24, due 1/6




                                                 30 per HPD




                                                      REVIEWED BY
                                                 Patricia Aldea, RA
                                                 Code & Zoning Specialist



                                                   APPROVED
                                                WITH CONDITIONS
                                              Control No.   68444
                                                    Date    1/6/2021
                                                    Page    5 of 7
    Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 17 of 34




                     REVIEWED BY
               Patricia Aldea, RA
                Code & Zoning Specialist



                  APPROVED
               WITH CONDITIONS
             Control No.   68444
                   Date    1/6/2021
                   Page
                           6 of 7




x
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 18 of 34




                                                        REVIEWED BY
                                                  Patricia Aldea, RA
                                                  Code & Zoning Specialist



                                                    APPROVED
                                                 WITH CONDITIONS
                                                Control No.   68444
                                                      Date    1/6/2021
                                                      Page    7 of 7
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 19 of 34




                     Appendix B
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 20 of 34
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 21 of 34
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 22 of 34
         Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 23 of 34

                                                                                    PVE Engineering
                                                                                      25 West 39th Street
                                                                                               12th Floor
                                                                                     New York, NY 10018
                                                                                          646.602.4999
                                                                                       www.pve-llc.com


November 3rd, 2020

Mr. Rodney Gittens, R.A.
Bronx Borough Commissioner
1932 Arthur Avenue, 5th Floor
Bronx, NY 10457

Re: Waiver Application for Portable Ramp and Wheelchair Lift Requirements

Property: 1516 Beach Avenue

Dear Mr. Gittens,

PVE Engineering (PVE) has been retained by Friedman Management Corporation to assess the
feasibility of installing one portable ramp and one inclined platform lift in order to create an
accessible entrance at the corridor of 1516 Beach Avenue that complies with the NYC Building
Code. Since this building is considered a “Prior Code Building” (building permit issued prior to
July 1,2008), portable ramps are permitted to be utilized. Additionally, platform wheelchair lifts
are permitted to be utilized as outlined in BC 1101.3.1 and 1101.3.2 and described in
BUILDINGS BULLETIN 2016-008.

Per Local Law 122, which recently amended Administrative Code Section 28-313.3.1, this letter
outlines the following items to qualify our request for the proposed portable ramp to be waived
of the indicated requirements:

   -   The main entry where these upgrades are intended to take place is the only means of
       ingress/egress for this building, outside of the emergency egress from the fire escapes in
       the rear of the building. As detailed within this document, altering the existing entryway
       to allow enough space for a ramp with a slope of 1:12 would be a significant
       reconstruction project, and would require physical access restrictions. This would
       become a significant legal and economic barrier in order to accommodate alternate
       arrangements for current tenants of the building, since access restrictions during a major
       reconstruction would cause issues with legally maintaining egress pathways for the
       residents. Modifications would require significant alteration of the entrance corridor,
       entrance elevations, and modifications to the ground level residential units.

   -   These waiver requests will not adversely affect safety. Signage will be provided with a
       phone number to call for assistance and a building attendant will be on-call 24 hours a
       day to provide personal assistance if an individual is unable to operate the lift or traverse
       the ramp unassisted. The proposed portable ramp and lift with on-call assistance are an
       equally safe alternative. Additionally, the two doors along the entry corridor will be made
       into automatic doors to provide further convenience.

   -   A ramp in this space with a slope of 1:12 would be physically impossible to exist in the
       current layout.

   -   The spatial constraints of existing residential entryways, entrance vestibules, and
       corridor stairs do not allow the necessary configuration of a compliant ramp.

The following pages contain drawings and diagrams that illustrate the points made above.
                      Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 24 of 34
         
                                                                                                              2         ϯ
                                                     
                         
         
                                                                                                          
                  
         
                                                                                Key
                                                                                   + X' - X"   Floor Elevation Height




                           Existing residential
                           unit entries



                          Existing radiator              + 2' - 1"




                          Existing vestibule
                          door


                          Existing entrance
                          door                               + 0' - 4"

                                                                           + 0' - 4"




                                                               + 0' - 0"




Existing Layout
N.T.S.
                 Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 25 of 34
         
                                                                                                 3   ϰ
                                                      
                    
         
                                                                                             
             
         
         
                                




                                                                    Extents of ramp if
                                                                    compliant with Section
                                                                    405 of ICC A117.1
                                                                    (slope of 1:12)
                                        21' - 0 "




                                                                        Required clear landing
                                                60"




ADA Compliant Ramp Dimensions
N.T.S.
                    Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 26 of 34
         
                                                                                                    4   ϱ
                                                   
                       
         
                                                                                               
                
         




                        Existing residential
                        unit entry interference

                                                                     Extents of ramp if
                                                                     compliant with Section
                        Existing radiator                            405 of ICC A117.1
                        interference                                 (slope of 1:12)

                       Existing vestibule
                       door interference

                       Existing stair
                       interference                                   This entry is only means of
                                                                      egress aside from the fire
                                                                      escapes in rear of building




ADA Compliant Ramp interferences
N.T.S.
                   Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 27 of 34
         
                                                                                        5   ϲ
                                                  
                       
         
                                                                                    
               
         
                                        




                                                      7' - 7"

   Proposed new location of
   doorway to allow for 60" turning
   radius at top of stairs




                                                                       60"
   Existing radiator to remain in
   place


   Original location of doorway




   Location of door to be adjusted and
                                                                         90"
   direction of swing to be reversed




                                                           8"
                                                         24"




Proposed Plan Alterations
N.T.S.
                     Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 28 of 34
         
                                                                                                                   6    ϲ
                                                      
                        
         
                                                                                                               
                 
         
                                          




                                                              91"

             Automatic door handicap
             opener
                                                                                    Existing door to have automatic
                                                                                    opener installed




             60" diameter turning radius

             Handicap assistance and phone
             number signage*                                                         Proposed wheelchair lift, with powered
                                                                                     fold and unfold functions. Permitted
                                                                                     here as outlined in BC 1101.3.1 and
              Automatic door handicap                                                1101.3.2.
              opener
                                                                                     Proposed door location allows enough
                                                                                     clearance on latch side of door to
              Handicap assistance and phone                  41"                     comply with ICC A117.1, and Table
              number signage*                                                        404.2.3.2
                                                                    78"
                                                                                     60"
                                                                              38"




   Proposed portable ramp: 4" rise with          up            24"
   1:12 slope and flat landing
   (Example on page 8)
   Complies with Section 405 of ICC                   48"            68"
   A117.1

   42" railing shall be part of
   portable ramp assembly




                                                            *A building attendant will be on-call 24 hours a day
                                                            to provide personal assistance if an individual is
                                                            unable to operate the lift or traverse the ramp
                                                            unassisted
Proposed Egress Enhancements
N.T.S.
                 Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 29 of 34
     
                                                                                                    7   ϳ
                                                
                     
     
                                                                                                
             
     
                                       




Inclined Platform Lift Example




Exterior Portable Ramp Example                                    Handicap Assistance Signage
Similar to ramp proposed at exterior entrance                     To comply with this format
         Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 30 of 34
                                                                                                   86




Conclusions

We believe the proposed portable ramp and platform wheelchair lift along the entrance corridor
of “Prior Code Building” 1516 Beach Avenue are code compliant per the recent Local Law 122
updates to Administrative Code Section 28-313.3.1 and BC 1101.3.1 and 1101.3.2. Additionally,
a permanent ramp meeting the required qualifications would not be physically possible. Altering
the space for it to fit would cause undue economic burden as well as restrict access to the only
means of egress aside from fire escapes. All other requirements of NYC Building Code,
including Section 405 (Ramps) of ICC A117.1, will be adhered to.

Very truly yours,



Jamison D. Morse, P.E.
Managing Principal
PVE Engineering

Enclosed: Photos, Figures
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 31 of 34




                     Appendix C
         Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 32 of 34




                      Specifications of Plaintiff’s Mobility Scooter

Dimension      Turning Radius: 41”
               Ground Clearance Under Deck: 4.5”
               Ground Clearance to Transaxle/Motor: 2.5”
               Length: 45.5”
               Width: 23.5”
               Height (ground to top of back of seat): 37”–39”
               Ground to Top of Seat: 24”–26”
               Ground to Top of Deck: 6.25”
               Deck to Top of Seat: 18”–20”
               Number of Seat Height Positions: 3
               Size of Increments: 1”
               Front Axle to Rear Axle: 34.5”

Weight         Weight Capacity: 400 lbs
               Weight of Unit (Assembled): 192 lbs
Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 33 of 34




                     Appendix D
         Case 1:19-cv-10646-ER Document 37 Filed 03/02/21 Page 34 of 34




                                         Modifications

Issue                                              Modification Requested
Plaintiff has difficulty negotiating the entry     Add approximately 2” to the clear opening by
with his mobility assisting device. The entry      replacing current hinges with self-closing
door to his apartment is 33” wide. The             offset hinges suitable for a door of this size or
clearance, between the stop on one side and the    offset hinges coupled with a suitable closer.
face of the door, when the door is in a 90° open
position, is reduced to approximately 30.”

Two locations in the apartment have abrupt       Option One
vertical changes in floor level of approximately
2”. One at the bathroom threshold and one at     Remove and refinish the existing dining room
the dining room threshold.                       floor. What is likely a wood floor below in the
                                                 dining room could be refinished with
                                                 polyurethane or a floor covering, eliminating
                                                 any significant rise.

                                                   Remove and reconstruct the existing bathroom
                                                   floor. If the bathroom does not have a suitable
                                                   underlayment for installation of a new tile
                                                   floor, apply suitable underlayment for tile
                                                   installation. The underlayment and tile could
                                                   be a combined 0.5” thick, which could be
                                                   managed for accessibility by a sloped saddle at
                                                   the threshold.

                                                   Option Two

                                                   Purchase and install special saddles.
